Citation Nr: 1138653	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2007, a statement of the case was issued in August 2007, and a substantive appeal was received in September 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A September 1993 service treatment record reflects a questionable strained abdominal muscle.  He was treated for a pulled left groin muscle.  

The Veteran separated from service on July 31, 2005.  Post-service private medical records dated in May 2006 reflect a diagnosis of right inguinal hernia.  In September 2006, the Veteran underwent a bilateral inguinal hernia repair with mesh.  

The Veteran asserts that the physical exercise in service and the physical labor associated with his job in service such as carrying a rucksack and rifle, wearing a gun belt, and filling sandbags, ultimately caused his bilateral inguinal hernia.  Likewise, the Veteran asserts that he began experiencing lower abdomen pain and groin pain in service.  The Veteran should be scheduled for a VA examination to address the nature and etiology of his bilateral inguinal hernia disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral inguinal hernia.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral inguinal hernia had its clinical onset during the Veteran's period of service, or whether any such disability is otherwise related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of the Veteran.

2.  After completion of the above, the RO should review the expanded record and adjudicate the claim of service connection for bilateral inguinal hernia.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


